In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-20-00073-CV

IN RE: THE COMMITMENT OF MARK               §   On Appeal from
DAVID MCCAFFERTY
                                            §   Criminal District Court No. 1

                                            §   of Tarrant County (CDC1-S-14211-19)

                                            §   June 24, 2021

                                            §   Memorandum Opinion by Justice Wallach

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s order. It is ordered that the order of the trial court is

affirmed.


                                        SECOND DISTRICT COURT OF APPEALS


                                        By _/s/ Mike Wallach___________________
                                           Justice Mike Wallach